Case 2:19-mc-00146-PSG-PJW Document 53-1 Filed 09/06/19 Page 1 of 2 Page ID #:1369



       RIMON, P.C.
     1 Karineh Khachatourian (SBN 202634)
       karinehk@rimonlaw.com
     2 Nikolaus A. Woloszczuk (SBN 286633)
       nikolaus.woloszczuk@rimonlaw.com
     3 2479 E. Bayshore Road, Suite 210
       Palo Alto, California 94303
     4 Telephone: 650.461.4433
       Facsimile: 650.461.4433
     5
       Attorneys for Petitioner,
     6 BARRACUDA NETWORKS, INC.
     7
                           UNITED STATES DISTRICT COURT
     8
                          CENTRAL DISTRICT OF CALIFORNIA
     9
                                    WESTERN DIVISION
    10
    11
                                                    Case No. 2:19-mc-00146-PSG (PJWx)
    12 BARRACUDA NETWORKS, INC.,
                                                    Optrics, Inc. v. Barracuda Networks,
    13             Petitioner,                      Inc., Case No. 17-cv-04977-RS
                                                    Pending in the United States District
    14        v.                                    Court for the Northern District of
                                                    California
    15 J2 GLOBAL, INC.,
    16                                             [PROPOSED] ORDER GRANTING
                   Respondent.
                                                   BARRACUDA NETWORKS, INC.’S
    17                                             THIRD APPLICATION FOR
    18                                             LEAVE TO FILE UNDER SEAL

    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                         [PROPOSED] ORDER; CASE NO. 2:19-MC-00146-PSG (PJWX)
Case 2:19-mc-00146-PSG-PJW Document 53-1 Filed 09/06/19 Page 2 of 2 Page ID #:1370
